Order entered April 18, 1966, awarding support, unanimously modified, on the law and on the facts, to the extent of reducing the amount for the support of the wife and infant daughter to $70 per week, and, as so modified, affirmed, without costs or disbursements. The record and findings of the trial court with reference to the husband’s earnings and assets do not warrant an award in excess of $70. Order entered May 18, 1966, awarding counsel fee, unanimously affirmed, without costs or disbursements. Concur — Rabin, J. P., McNally, Stevens, Steuer and Capozzoli, JJ.